               Case 5:12-cr-00788-XR Document 695 Filed 10/30/19 Page 1 of 2



                                                                                FILED
                             UNITED STATES DISTRICT COURL                          OCT 3   02019
                                    WESTERN DISTRICT OF TEXAS               SDISTR,CTJU
                                      SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                           §
      Plaint   ff                                  §
                                                   §
VS.
                                                   §     Case Number: SA:12-CR-00788(4)-XR
                                                   §
(4) OSCAR PETTIGREW JR.                            §
      Defendant




       ORDER SETTING PRELIMINARY REVOCATION HEARING

           IT IS HEREBY ORDERED that the above entitled and numbered case is set for
November 13, 2019 at 09:30 AM, in Courtroom B, on the 4th Floor in the John H. Wood,
Jr. United States Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX.

              IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, and
the United States Probation Office. Further, counsel for the defendant shall notify the defendant
of this setting. If the defendant is on bond, he/she shall be present.


                    IT IS SO ORDERED this October 30, 2019.
                Case 5:12-cr-00788-XR Document 695 Filed 10/30/19 Page 2 of 2




6/7/2011 Waiver of Preliminary Hearing




                                         UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF TEXAS
                                             SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                                   §
                                                           §
vs.                                                        §      NO: SA:12-CR-00788(4)-XR
                                                           §
(4) OSCAR PETTIGREW JR.                                    §




                                         WAIVER OF PRELIMINARY HEARING

                  I   understand that I have been charged with an offense in a criminal complaint filed in
this court, or charged with violating the terms of probation or supervised release in a petition
filed in this court. A magistrate judge has informed me of my right to a preliminary hearing
under Fed. R. Crim. P.5, or to a preliminary hearing under Fed. R. Crim. P. 32.1.


                  I agree to      waive my right to a preliminary hearing under Fed. R. Crim. P.5 or Fed. R.
Crim. P. 32.1.




Date                                                       Defendant

                                                           Name of Attorney for Defendant (Print)

Date                                                       Signature of Attorney for Defendant
